DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 31-52 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an interactive safety system for a vehicle. Independent claim 1 uniquely recites the distinct features, “process in real-time the at least one image and the location, speed, and direction data of the one or more objects external to the vehicle; predict a future location and a route of the one or more objects external to the vehicle using a predictive algorithm and trajectory analysis of the one or more objects external to the vehicle; determine in real-time a danger object from the one or more objects external to the vehicle, wherein the danger object is a potential collision based on the predictive algorithm and the trajectory analysis; and provide an audible warning to an operator of the vehicle from a direction of the danger object, wherein the audible warning is provided via an aimed audio device connected to the one or more processors that casts a sound to a surface redirecting the sound to come from the direction of the danger object relative to the vehicle.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art does not anticipate or render the above underlined obvious.

Russell et al. (US Pub. No. 2019/0122037) discloses controlling a vehicle in an autonomous driving mode
Wengreen et al. (US Pat. No. 10,303,181) discloses a vehicle management system, including a self-driving vehicle 
Giampietro et al. (US Pub. No. 11,000,752) discloses a collision avoidance apparatus
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484